Title: To Benjamin Franklin from Richard Bache, 24 November 1781
From: Bache, Richard
To: Franklin, Benjamin


Dear & Hond: Sir
Philadelphia November 24th 1781
I am happy in having so good an opportunity as the present to let you know that we are all well; Sally would have wrote, but the Marquis La Fayette’s & General Du Portail’s sudden departure, together with her necessary engagements in the Nursery, will not admit of it an opportunity will present itself in a few days from this port, which she means to embrace— We have received no Letters from you lately, the last was dated 14th May, accompanied by some of Ben’s Letters, which are always very acceptable; we have recd. likewise his picture. Mr. Villiard has never made his appearance here, when he does we shall shew him every Civility in our power— I have received Bills for your last years Interest of Money in the Loan Office, but necessity has obliged me to dispose of them here for Cash; the many demands on me for arrearages of Ground Rents, which during the depreciation of paper Money, were not called for; the necessary repairs to your Dwelling house, such as new shingleing part of the penthouses on both sides the House; new Spouts; one a Copper one, in the room of the leaden one taken away by the public in the year 1777, for which I never could get any payment, besides other demands, and the nonpayment of my Salary as P M General, having now upwards of three years due to me; I say all these things as it were pressing upon me at the same time, has necessitated me to dispose of your Bills, a Liberty I hope you will forgive me for; and you may rest assured that should I be able to receive the amount of my Salary soon your Bills shall be replaced— A new arrangement is likely to take place in the Post Office department, Congress have taken it into their heads, that a P M General & Assistant, instead of the present arrangement of Comptroller & Surveyors will be sufficient to transact the whole business; and upon this new plan, some of the States particularly the New England States are desirous of appointing a new postmaster General; they wish to put in Mr. Hazard; this matter was put to vote before I knew a tittle about it, thinking myself ill used, I had determined to have resigned, but upon consulting some of my Friends, was dissuaded from it, there the matter rests & thus I am to be requited for my past Services; all that gives me concern in this Business is that if I am displaced, it will convey to the World an Idea that I have not done my duty; but thank God, nothing of this sort can be alledged against me, I shall therefore endeavor to reconcile my self to the worst that can happen— Sally and our four little ones are well, they join me in Love & Duty. I am ever Dear sir Your Dutifull & Affectionate Son
Rich Bache
Dr. Franklin
 
Notation: Richd. Bache Philada. Novr. 24. 1781.
